Denman and Lawton, JJ.
(dissenting). We respectfully dissent from the majority’s determination that the showup at the police station does not require the victim’s pretrial identification to be suppressed. Collins, the victim of the robbery, was summoned to the building housing the police station, the courtroom and administrative offices, and was directed to the downstairs area where the patrol room was located. While waiting to confer with the assistant district attorney, he was seated in the patrol room on a bench which was ordinarily used for prisoners who were being booked and awaiting arraignment. Subsequently, while Collins was conferring with the prosecutor in a room across the hall, defendant and his codefendant were brought in and manacled to the bench. When their conference was finished, the prosecutor told Collins to wait "back there”. Returning to the patrol room, Collins saw defendant and the codefendant seated on the bench and recognized them as the men who had robbed him.
We agree with the suppression court that the showup was not inadvertent, was impermissibly suggestive and should be suppressed (see, People v Riley, 70 NY2d 523; People v Adams, 53 NY2d 241). (Appeal from Order of Chautauqua County Court, Adams, J.—Suppress Evidence.) Present—Callahan, J. P., Denman, Balio, Lawton and Davis, JJ.